Citation Nr: 0323761	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-06 577	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a Board 
of Veterans' Appeals (Board) decision dated August 21, 1970, 
which denied entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The Moving Party is the veteran, who had active service from 
November 1950 to April 1952.  



At a March 2000 hearing and in a March 2001 substantive 
appeal, the veteran made reference to CUE, and in an April 
2002 motion, the Moving Party alleged CUE in the Board 
decision dated August 21, 1970.  In February 2003, the Board 
wrote to the Moving Party and instructed him that it would 
wait thirty days before adjudication of the CUE claim.  The 
RO advised the Moving Party that if he wanted to proceed that 
he should make sure that he had provided the Board with the 
appropriate information and arguments and any requests to 
review the claims file.  The Moving Party and his 
representative provided no further argument.  The CUE claim 
is now before the Board.  


FINDINGS OF FACT

1.  The August 21, 1970 Board decision denied entitlement to 
service connection for a psychiatric disorder.  

2.  It has been shown that all available facts, as they were 
known at the time, were before the Board at the time of the 
August 21, 1970 Board decision.  

3.  The August 21, 1970 Board decision was a reasonable 
exercise of rating judgment and not the result of improper 
application of any statute or regulation.  


CONCLUSION OF LAW

The August 21, 1970 Board decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404, 
20.1405 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to assist and inform

CUE motions are not conventional appeals, and the duties to 
notify and assist contained in The Veterans Claims Assistance 
Act of 2000 are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); also see 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

In any case, the Board sent the Moving Party the CUE 
regulations, which advised him of the specific filing and 
pleading requirements governing motions for review on the 
basis of CUE, and the Moving Party chose not to respond.  The 
Board further notes that the determination of CUE is based on 
the facts of record at the time of the decision challenged.  
38 C.F.R. 20.1403(b).  Therefore, there is no further 
development that would be appropriate.  


Analysis

In an August 21, 1970 decision, the Board addressed the issue 
of entitlement to service connection for a psychiatric 
disorder, classified as anxiety reaction.  In concluding that 
service connection was not warranted, the Board found that 
the available evidence showed that: (1) the veteran's 
November 1950 enlistment physical examination revealed no 
psychiatric abnormalities; (2) the veteran was not treated 
for a psychiatric disorder in service; (3) the veteran's 
April 1952 discharge physical examination revealed no 
psychiatric abnormalities; and (4) the veteran first sought 
medical treatment for a psychiatric disorder in 1958.  The 
August 1970 Board decision because final because the veteran 
was notified of the decision by letter dated August 21, 1970.  
38 U.S.C.A. § 4004(b) (1970).  

The claims folder holds nothing for the next twenty-eight 
years.  Then, in November 1998, the veteran requested copies 
of documents, and in January 1999, he filed an informal claim 
of entitlement to service connection for PTSD.  A May 1999 
rating decision granted service connection for PTSD from 
January 13, 1999, and the veteran perfected an appeal of the 
effective date for the grant of service connection.  A 
January 2002 Board decision denied entitlement to an 
effective date prior to January 13, 1999 for the grant of 
service connection for PTSD.  

At his March 2000 hearing and in his March 2001 substantive 
appeal, the veteran suggested an argument of CUE in the 
August 21, 1970 Board decision.  In April 2002, the veteran, 
as the Moving Party, alleged CUE in the final Board decision 
dated August 21, 1970.  A party to a decision may initiate 
review to determine whether CUE exists in a final Board 
decision.  See 38 U.S.C.A. § 7111(c); 38 C.F.R. 
§§ 20.1400(a), 20.1401(b).  

The Board has original jurisdiction to determine whether CUE 
exists in the prior final Board decision of August 21, 1970.  
A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. 
§ 7111(a).  A request for revision of a decision of the Board 
based on CUE may be made at any time after that decision is 
made.  38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  

The filing and pleading requirements for a CUE motion are 
stated at 38 C.F.R. § 20.1404.  A motion for revision of a 
decision based on CUE must be in writing, and must be signed 
by the moving party or that party's representative.  The 
motion must include the name of the veteran, the name of the 
moving party if other than the veteran, the applicable VA 
file number, the date of the Board decision to which the 
motion relates, and the specific issue to which the motion 
pertains.  38 C.F.R. § 20.1404(a).  The motion must set forth 
clearly and specifically the alleged CUE(s) of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  38 C.F.R. 
§ 20.1404(b).  

In this case, the April 2002 CUE motion was signed by the 
Moving Party, who is the veteran, and contained the name of 
the Moving Party, the VA file number, the date of the Board 
decision in August 1970, and the issue being challenged, 
which was the denial of service connection for a psychiatric 
disorder.  The motion also stated the veteran's contentions 
of the legal and factual bases for the challenge: 
(1) purported disregard of March 1969 and April 1970 private 
medical statements and of the veteran's lay statements; (2) 
purported failure to obtain a PTSD diagnosis by August 21, 
1970 due to the VA's failure to assist the veteran in 
obtaining a new VA examination by a qualified psychiatric 
specialist; and (3) purported failure to correctly apply the 
law and regulations regarding consideration of the time, 
place, and circumstances of the veteran's service.  

The law governing entitlement to service connection in August 
1970 is not in dispute.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service during a period of war, such 
as the veteran's active service during the Korean Conflict.  
See 38 U.S.C.A. § 310 (West 1970).  Where a veteran served 
continuously for ninety days or more during a period of war, 
and a psychosis becomes manifest to a degree of ten percent 
or more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 312, 313 (West 1970); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1970).  

The veteran's contentions do not constitute CUE.  38 C.F.R. 
§ 20.1403 sets forth what constitutes CUE.  It provides that 
CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Schutte v. West, 4 Fed. App. 787 (2001); 38 C.F.R. 
§ 20.1403(a).  Review for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403b)(1).  No new 
evidence will be considered in connection with the 
disposition of the motion.  38 C.F.R. § 20.1405(b).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  

If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993); 38 C.F.R. § 20.1403(c).  Examples of situations that 
are not CUE--(1) a new medical diagnosis that "corrects"' 
an earlier diagnosis considered in a Board decision; (2) the 
VA's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  

The veteran's first two contentions may be disposed of by 
application of the plain language of CUE regulations.  
Although the August 21, 1970 Board decision noted the March 
1969 and April 1970 private medical statements and the 
veteran's lay assertions that he had experienced a nervous 
disorder since service, the veteran contends that the private 
medical statements and his lay assertions were disregarded.  
The CUE motion does not state why the result of the August 
21, 1970 Board decision would have been different if the 
March 1969 and April 1970 private medical statements and the 
veteran's lay assertions had been weighed or evaluated 
differently, and to that extent, the claim of CUE is not 
properly pleaded.  38 C.F.R. § 20.1404(b).  Moreover, 
disagreement with how the facts stated in the March 1969 and 
April 1970 private medical statements and the veteran's lay 
statements were evaluated falls into the category 
specifically addressed by 38 C.F.R. § 20.1403(d)(3).  
Disagreement as to how the facts were weighed or evaluated 
cannot constitute CUE.  See Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).  For these reasons, the veteran's first contention 
does not constitute CUE.  

Similarly, the veteran believes that the VA breached its duty 
to assist him in the development of the claim.  He contends 
that he should have received a new VA examination by a 
qualified specialist to determine whether he had current PTSD 
resulting from his wartime and combat experiences in Korea 
and that the VA failed to fulfill this duty.  He feels that 
he was left with incorrect diagnoses of agitated depression 
and anxiety reaction that made it impossible to establish 
service connection for PTSD in August 1970.  

Nonetheless, a purported failure to assist the veteran in 
obtaining a VA examination falls into the category of 38 
C.F.R. § 20.1403(d)(2).  A CUE analysis can only address what 
was actually in the record in August 1970.  See Cook v. 
Principi, 318 F.3d 1334, 1346 (2002).  Moreover, even if the 
veteran had received a new VA examination in August 1970, 
there is no guarantee that the new examination report would 
have stated a diagnosis of PTSD or included a medical opinion 
relating current PTSD to the veteran's service.  The VA's 
purported failure to fulfill the duty to assist cannot 
constitute CUE because claimants cannot show that fulfillment 
of the duty would have manifestly changed the outcome of the 
prior decision.  Just because the record may have been 
incomplete in August 1970 does not mean that the record was 
incorrect in August 1970.  See Caffrey v. Brown, 6 Vet. App. 
377, 382-383 (1994).  For these reasons, the veteran's second 
contention does not constitute CUE.  

The Board will now address the veteran's third contention, 
that of a purported failure of the Board to apply the law and 
regulations regarding consideration of the time, place, and 
circumstances of the veteran's service.  Due consideration 
shall be given to the places, types, and circumstances of the 
veteran's service as shown by his service record, official 
history of each organization in which the veteran served, his 
medical records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 354(a) (West 1970).  In the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury of disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official records of such 
incurrence or aggravation in such service and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
See 38 C.F.R. § 354(b) (West 1970).  

In this case, the Board correctly considered the time, place, 
and circumstances of the veteran's service because it has 
never disputed that the veteran was in combat in Korea.  
Service department records revealed that the veteran served 
overseas for almost six months during the Korean Conflict and 
that he was awarded a Korean Service Medal and a Purple 
Heart.  Service medical records revealed normal psychiatric 
health at the November 1950 enlistment and April 1952 
separation examinations and documented treatment of a 
September 1951 gunshot wound from small arms fire.  The Board 
has always believed that the veteran was in combat.  

The problem is that post-service medical records up to August 
21, 1970 revealed ambiguous psychiatric diagnoses and medical 
opinions.  In March 1969, a private physician stated a 
diagnosis of passive-aggressive personality and noted that 
the veteran felt guilty for getting shot and not being able 
to do more in Korea.  In March 1970, another private 
physician stated that he had treated the veteran for agitated 
depression and essential hypertension from February 1958 to 
December 1968.  In April 1970, the March 1969 private 
physician changed his earlier diagnosis to anxiety reaction, 
noted the veteran's repetitive dreams of running up a hill 
and seeing service friends die, and opined that it was 
possible that war action had aggravated the veteran's anxiety 
reaction.  

Because there was no medical evidence showing manifestation 
of a psychiatric disability until 1958, the Board correctly 
applied the law in August 1970 and denied entitlement to 
service connection.  Presumptive service connection for a 
psychosis was not in order because agitated depression and 
anxiety reaction manifested in 1958 or later, which was more 
than five years after service.  Presumptive service 
connection will be granted for a chronic disease, such as a 
psychiatric disorder, if it manifests to a degree of 
10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. § 312(a) (West 1970).  

Likewise, direct and secondary service connection were not 
established in August 1970 because the medical evidence 
included ambiguous diagnoses and medical opinions and did not 
relate a current psychiatric disability to active service or 
a service-connected disability.  The Board was not persuaded 
by the April 1970 private medical opinion, which only stated 
that it was possible that war action had aggravated the 
veteran's anxiety reaction.  An aggravation theory was not 
plausible because the veteran was presumed sound at 
enlistment, and there was no clear and unmistakable evidence 
to show that a psychiatric disability preexisted service.  A 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 311 (West 
1970).  

At the November 1950 enlistment examination, the veteran 
reported a history of dysphoria and childhood nightmares, but 
the military examiner found normal psychiatric health with 
essentially no history of psychiatric disorder.  Because the 
presumption of soundness was not rebutted by clear and 
unmistakable evidence, the veteran was not considered to have 
a preexisting psychiatric disorder, and the presumption of 
aggravation never attached.  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 353 (West 1970).  

Thus, the Board correctly determined in August 1970 that a 
psychiatric disorder was not incurred in or aggravated by 
service and was not proximately due to a service-connected 
disability.  Although the veteran's third contention is posed 
as disagreement with how the Board applied the law and 
regulations to the facts, it is actually expressing 
disagreement with how the Board weighed or evaluated facts, 
which we already know does not constitute CUE.  See 38 C.F.R. 
§ 20.1403(d)(3); Luallen, 8 Vet. App. at 95.  

The veteran's challenge to the August 21, 1970 Board decision 
based on CUE must fail.  The August 21, 1970 Board decision 
was supportable under the law in effect at the time and the 
veteran's challenge to the decision amounts to no more than a 
disagreement with how the Board weighed and evaluated the 
facts of the case and an alleged failure to fulfill the duty 
to assist.  No error in the Board's adjudication of the 
appeal has been identified which, had if not been made, would 
have manifestly changed the outcome when it was made.  The 
claim is therefore denied.  


ORDER

No CUE exists in the Board decision dated August 21, 1970, 
and the appeal is denied.  



                       
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




